                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9        UNITED STATES OF AMERICA,                       CASE NO. CR20-0114-JCC
10                           Plaintiff,                   MINUTE ORDER
11             v.

12        McKENNA DANILO BERNARDO,

13                           Defendant.
14

15            The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17            This matter comes before the Court sua sponte. The Court previously continued Mr.
18   Bernardo’s sentencing until July 14, 2021 because Mr. Bernardo wishes to participate in his
19   sentencing hearing in person and, at the time, the Court was unable to accommodate his request
20   due to the public health impacts of the COVID-19 pandemic. See Dkt. Nos. 39, 44; see also
21   W.D. Wash. General Orders 04-21, 06-21. The Court is now holding in-person sentencing
22   hearings for in-custody defendants on Mondays. Therefore, the Court ORDERS the parties to
23   meet and confer and propose an earlier sentencing date within 14 days of the date of this order.
24   //
25   //
26   //


     MINUTE ORDER
     CR20-0114-JCC
     PAGE - 1
 1         DATED this 7th day of May 2021.

 2                                           William M. McCool
                                             Clerk of Court
 3
                                             s/Paula McNabb
 4
                                             Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     CR20-0114-JCC
     PAGE - 2
